Appeal from a judgment of the Steuben County Court (Peter C. Bradstreet, J.), rendered March 21, 2014. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Hodge ([appeal No. 1] 147 *1504AD3d 1502 [2017]).
Present — Whalen, P.J., Smith, DeJoseph, Curran and Scudder, JJ.